 Case 16-26708         Doc 149      Filed 11/02/18 Entered 11/02/18 13:44:40                Desc Main
                                     Document     Page 1 of 15


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In re:                                              )      Case No. 16-26708
                                                     )
 JUDY FISHMAN, a/k/a JUDI FISHMAN                    )      Chapter 7
                                                     )
                         Debtor.                     )      Honorable Carol A. Doyle
                                                     )
                                                     )      Hearing Date: November 28, 2018
                                                     )      Hearing Time: 9:30 a.m.
                                                     )      Courtroom:    742

  COVER SHEET FOR FIRST AND FINAL APPLICATION FOR ALLOWANCE AND
   PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
           FIGLIULO & SILVERMAN, P.C. AS SPECIAL COUNSEL
                         (Local Rule 5082-1(A))

 Name of Applicant:                              Figliulo & Silverman, P.C.
 Authorized to Provide Professional              Andrew J. Maxwell, not individually but as
 Services to:                                    Chapter 7 Trustee for the Estate of Judy Fishman



 Date of Order Authorizing Employment:           May 24, 2017 [Dkt. No. 102]
 Period of Which Compensation is                 May 17, 2017 through October 15, 2018
 Sought:                                         (allowance and payment)
 Amount of Fees Sought:                          $23,255.00
 Amount of Expenses Sought:                      $ 0.00
 This is a(n):     Interim Application:                   Final Application:     X

If this is not the first application filed herein by this professional, disclose as to all prior fee
applications:
                    Period           Total Requested            Total Allowed         Fees & Expenses
  Date Filed       Covered          (Fees & Expenses)         (Fees & Expenses)       Previously Paid
 None
Case 16-26708      Doc 149     Filed 11/02/18 Entered 11/02/18 13:44:40     Desc Main
                                Document     Page 2 of 15



Dated: November 2, 2018                        Respectfully submitted,

                                               FIGLIULO & SILVERMAN, P.C.

Michael K. Desmond (IL #6208809)               By: /s/ Michael K. Desmond
FIGLIULO & SILVERMAN, P.C.
Ten South LaSalle Street, Suite 3600
Chicago, IL 60603
(312) 251-4600




                                           2
 Case 16-26708         Doc 149     Filed 11/02/18 Entered 11/02/18 13:44:40           Desc Main
                                    Document     Page 3 of 15


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                           )     Case No. 16-26708
                                                  )
 JUDY FISHMAN, a/k/a JUDI FISHMAN                 )     Chapter 7
                                                  )
                         Debtor.                  )     Honorable Carol A. Doyle
                                                  )
                                                  )     Hearing Date: November 28, 2018
                                                  )     Hearing Time: 9:30 a.m.
                                                  )     Courtroom:    742

     FIRST AND FINAL APPLICATION FOR ALLOWANCE AND PAYMENT OF
          COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
            FIGLIULO & SILVERMAN, P.C., AS SPECIAL COUNSEL

          Michael K. Desmond and the law firm of Figliulo & Silverman, P.C., collectively (“F&S”),

counsel to Andrew J. Maxwell, not individually but as Chapter 7 Trustee (the “Trustee”) for the

bankruptcy estate ( the “Estate”) of Judy Fishman, a/k/a Judi Fishman (the “Debtor”), pursuant to

Sections 330 and 331 of Title 11 of the United States Code (the “Bankruptcy Code”), Rule 2016(a)

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 5082-1

of the Bankruptcy Court for the Northern District of Illinois (the “Local Rules”) requests the entry

of an order allowing and paying its first and final application for an award of compensation and

reimbursement of expenses in the above-captioned case (the “Application”).

          In its Application, F&S requests allowance and payment of final compensation of

$23,255.00 for 71.7 hours of legal services rendered to the Trustee during the period May 17, 2017

through October 15, 2018 (the “Application Period”). In support of its Application, F&S states as

follows:
 Case 16-26708         Doc 149    Filed 11/02/18 Entered 11/02/18 13:44:40            Desc Main
                                   Document     Page 4 of 15


                                     JURISDICTION AND VENUE

          1.    This Court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§

157 and 1334. Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

          2.    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B), and (M).

          3.    The statutory predicates for the relief requested herein are Sections 330 and 331 of

the Bankruptcy Code, Bankruptcy Rule 2016(a), and Local Rule 5082-1.

                                         BACKGROUND

          4.     On August 19, 2016 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 7 of Title 11 of the United States Code, 11 U.S.C. §101 et seq. (the

“Bankruptcy Code”), in the United States Bankruptcy Court for the Northern District of Illinois,

Eastern Division (the “Bankruptcy Court”), thereby commencing the above-entitled case and

creating the Estate.

          5.    On the Petition Date, Andrew J. Maxwell was appointed Chapter 7 Trustee of the

Estate.

          6.    In connection with the Petition, the Debtor filed schedules and statements of

financial affairs.

          7.    As of the Petition Date, the Debtor owned a residential condominium property

commonly known as 6150 Midnight Pass Road, Unit Villa 40 A & B (the “Florida Real Estate”).

The Debtor’s Schedule states that title to the Real Property is held by the “Judi Fishman Living

Trust dated 07/12/1993”. The Debtor used the Florida Real Estate as a rental property.

          8.    As of the Petition Date, Bank of America held a first mortgage against the Florida

Real Estate in the amount of $171,250.00.




                                                 2
 Case 16-26708        Doc 149     Filed 11/02/18 Entered 11/02/18 13:44:40         Desc Main
                                   Document     Page 5 of 15


       9.      As of the Petition Date, the Florida Property was also encumbered by a mortgage

granted in favor of the Nudelman Trust (the “Nudelman Mortgage”). The Nudelman Mortgage

was executed by the Debtor on behalf of the Fishman Trust.

       10.     According to the Debtor, The Nudelman Trust was the purported lender on a

Promissory Note (the “Note”) memorializing an “Interest Only Revolving Line of Credit” in the

amount of $350,000.00 dated on or about April 1, 2016 and also executed by the Debtor on behalf

of the Fishman Trust.

       11.     On November 29, 2016, the Nudelman Trust filed a secured proof of claim in the

Bankruptcy Case based upon the Note and the Nudelman Mortgage in the amount of $215,000.00,

including interest. [Claim No. 4-1]. The Nudelman Trust claimed that the amount due under the

Note and Nudelman Mortgage is approximately $296,115.00, which purportedly includes interest,

penalties, and attorney’s fees.

       12.     The Trustee disputed the validity of the Nudelman Mortgage and the proofs of

claim filed by the Nudelman Trust.

       13.     On May 17, 2017, the Trustee filed a motion with this Court seeking to retain F&S

as special counsel to investigate the Nudelman Mortgage, file an adversary complaint seeking to

determine the validity extent and priority of the Nudelman Mortgage, avoid the Nudelman

Mortgage as a fraudulent transfer and object to the validity of the proofs of claim filed by the

Nudelman Trust (the “Adversary Claims”).

       14.     On May 24, 2017, the Court entered the Order granting Trustee’s Application for

Authority to Employ F&S as special counsel [Dkt. 102] on the terms and conditions set forth in

the motion. A true and correct copy of the Court’s May 24, 2017 order is attached hereto as

Exhibit A.




                                               3
 Case 16-26708        Doc 149     Filed 11/02/18 Entered 11/02/18 13:44:40             Desc Main
                                   Document     Page 6 of 15


       15.     As set forth in the application, F&S is entitled to receive compensation on an hourly

basis and is entitled to reimbursement of all expenses incurred in connection with its representation

of the Trustee, including, but not limited to such expenses as filing fees, expert witness fees,

deposition costs, transcripts, travel costs, copying costs, and courier charges. F&S’s fees and

expenses are to be reimbursed by the Debtor’s bankruptcy estate out of the general funds of the

Estate subject to approval of this Court.

                         LEGAL SERVICES PERFORMED BY F&S

       16.     Legal services performed by F&S consisted primarily of meetings with Trustee,

reviewing documents, investigating the loan transaction and flow of funds, legal research, drafting

of adversary complaint, negotiations with counsel for the Debtor and the Nudelman Trust, drafting

of Settlement Agreement and Motion to Approve Settlement. By this Application, F&S seeks

allowance and payment of final compensation of $23,255.00 for 71.7 hours of legal services

rendered to the Trustee during the Application Period.

       17.     In light of the number of hours spent by F&S rendering legal services to the Trustee

in this case and the resolution achieved on behalf of the Estate, F&S submits that the amount

sought for payment in this Application is fair and reasonable.

       18.     Pursuant to Local Rule 5082-1(C), F&S has attached hereto as Exhibit B its

detailed time records setting forth the date the work was performed, the attorney performing the

work, a brief statement of the nature of the work, and the time expended and fee charged for the

work described in the entry.

       19.     Accordingly, pursuant to Local Rule 5082-1(B)(2), F&S seeks the allowance and

payment of compensation of $23,255.00 for the legal services rendered to the Trustee during the

Application Period.




                                                 4
 Case 16-26708         Doc 149      Filed 11/02/18 Entered 11/02/18 13:44:40             Desc Main
                                     Document     Page 7 of 15


                                    NARRATIVE SUMMARY
                                     (LOCAL RULE 5082-1(B))

       20.      Local Rule 5082-1(B)(1)(a) – During the Application Period, F&S performed a

variety of services on the Trustee’s behalf, which have been categorized into principal activities.

A summary list of these principal activities and the total compensation requested in connection

with each is as follows:

Task                                                    Hours          Fees

Legal Research                                           4.6           $1,460.00

Objection to Sale of Condominium                         1.0           $ 350.00

Confidentiality Agreement                                2.8           $ 965.00

Document Review and Analysis                              .6           $ 195.00

Preparation of Adversary Complaint                      34.3          $10,535.00

Settlement Negotiations                                  7.6           $2,660.00

Draft Settlement and Motion to Approve                  16.5           $5,585.00

Preparation of Fee Application                           4.3           $1,505.00

                        Total                           71.7           $23,255.00



       21.      Local Rule 5082-1(B)(1)(b) – Narrative summaries of F&S’s principal activities

follow, including details as to individual tasks performed within each activity:

             (a) Legal Research - The services under this task primarily consisted of researching the
                 validity of liens under Florida law and the ability of Trustee to avoid mortgage lien.
                 In connection with these services, F&S expended 4.6 hours and incurred $1,460.00
                 in fees during the Application Period.
             (b) Objection to Sale of Condominium - The services under this task primarily
                 consisted of assisting Trustee with form of sale order, objection by Nudelman Trust
                 and Court appearance for Sale hearing. In connection with these services, F&S
                 expended 1.0 hours and incurred $350.00 in fees during the Application Period.




                                                   5
 Case 16-26708         Doc 149     Filed 11/02/18 Entered 11/02/18 13:44:40            Desc Main
                                    Document     Page 8 of 15


             (c) Confidentiality Agreement & Protective Order - The services under this task
                 primarily consisted of negotiating and drafting terms of Confidentiality Agreement
                 governing the production of documents. In connection with these services, F&S
                 expended 2.8 hours and incurred $965.00 in fees during the Application Period.
             (d) Document Review and Analysis - The services under this task primarily consisted
                 of reviewing documents and analysis prepared by accountant detaining the flow of
                 funds between accounts. In connection with these services, F&S expended .6 hours
                 and incurred $195.00 in fees during the Application Period.
             (e) Preparation of Adversary Complaint - The services under this task primarily
                 consisted of drafting adversary complaint and preparing exhibits for filing. In
                 connection with these services, F&S expended 34.3 hours and incurred $10,535.00
                 in fees during the Application Period.
             (f) Settlement Negotiations - The services under this task primarily consisted of
                 meetings and negotiations with counsel for the Nudelman Trust and the Debtor and
                 preparing and exchanging draft term sheets. In connection with these services, F&S
                 expended 7.6 hours and incurred $2,660.00 in fees during the Application Period.
             (g) Draft Settlement and Motion to Approve - The services under this task consisted of
                 reviewing and negotiating a settlement agreement, drafting a motion to approve
                 settlement and appearing in court for hearing on the motion to approve settlement.
                 In connection with these services, F&S expended 16.5 hours and incurred
                 $5,585.00 in fees during the Application Period.
             (h) Application for Compensation – The services under this task consisted of
                 preparation of this First and Final Fee Application in this case. In connection with
                 these services, F&S expended 4.3 hours and incurred $1,505.00 in fees during the
                 Application Period.
       22.      Local Rule 5082-1(B)(1)(c) – By this Application, F&S seeks compensation of

$1,505.00 for 4.3 hours of legal services in connection with the preparation of this Application.

       23.      Local Rule 5082-1(B)(1)(d) – A chart listing the name and position of each person

with F&S who performed work on each task and activity, the approximate hours worked, and the

total compensation sought for each person’s work is attached as Exhibit C.

       24.      Local Rule 5082-1(B)(1)(e) – The chart attached as Exhibit D also sets forth the

hourly rate for each professional and paraprofessional for whom compensation is requested, with

the total number of hours expended by each person and the total compensation sought for each.




                                                  6
 Case 16-26708        Doc 149      Filed 11/02/18 Entered 11/02/18 13:44:40             Desc Main
                                    Document     Page 9 of 15


       25.     Local Rule 5082-1(B)(1)(f) – This is the first and final Application filed by F&S

for compensation and reimbursement of expenses.

       26.     Local Rule 5082-1(B)(1)(g) – F&S seeks the reimbursement of actual and

necessary out-of-pocket expenses totaling $0.00.

       27.     All of the expenses for which F&S seeks reimbursement were actually incurred by

F&S, were necessary for the proper representation of the Trustee in this case, and were specifically

allocated to the Trustee’s case. None of the expenses represents general overhead or other

expenses unrelated to this case.

       28.     Local Rule 5082-1(B)(2) – F&S seeks the allowance and payment of compensation

of $23,255.00 for 71.7 hours of legal services rendered to the Trustee and reimbursement of

expenses of $0.00 incurred in connection with those services during the Application Period.

                          DETAILED STATEMENT OF SERVICES
                                    (LOCAL RULE 5082-1(C))

       29.     The Bankruptcy Rules require “[a]n entity seeking interim or final compensation

for services, or reimbursement of necessary expenses, from the estate [to] file an application setting

forth a detailed statement of (1) the services rendered, time expended and expenses incurred, and

(2) the amounts requested.” Fed. R. Bankr. P. 2016(a). The Local Rules permit “[t]he applicant’s

detailed time records [to] constitute the detailed statement required by Fed. R. Bankr. P. 2016(a).

Such statement must be divided by task and activity to match those set forth in the narrative

description. Each time entry must state: (1) the date the work was performed, (2) the name of the

person performing the work, (3) a brief statement of the nature of the work, (4) the time expended

on the work in increments of tenth of an hour, and (5) the fee charged for the work described in

the entry.” Local R. 5082-1(C).




                                                  7
 Case 16-26708        Doc 149     Filed 11/02/18 Entered 11/02/18 13:44:40              Desc Main
                                  Document      Page 10 of 15


       30.     The time detail attached as Exhibit B comply with the requirements of Bankruptcy

Rule 2016(a) and Local Rule 5082-1(C), because all time is divided by tasks and activities that

match the narrative descriptions in this Application, and all time entries state the date of the work,

name of person performing the work, a brief description of the nature of the work, the time

expended on the work in increments of tenth of an hour, and the fee charged for the work described.

                                      BASIS FOR RELIEF

       31.     Pursuant to Sections 330 and 331 of the Bankruptcy Code and the generally

applicable criteria with respect to time, nature, extent, and value of services performed, all of

F&S’s services are compensable and the compensation requested is fair and reasonable. All of the

legal services performed by F&S during the Application Period were required for the proper

representation of the Trustee in this bankruptcy case.

       32.     The compensation sought by F&S in this Application is for ordinary and necessary

services rendered to the Trustee, and the fees sought are reasonable.

       33.     In light of the number of hours spent by F&S rendering legal services to the Trustee

in this case and the amount recovered on behalf of the estate, F&S submits that the amount sought

for payment in this Application is fair and reasonable.

       34.     F&S prepared this Application in accordance with the guidelines established by

Bankruptcy Rule 2016, Local Rule 5082-1, and this Court. In addition to services provided directly

for the benefit of the Estate, F&S is also entitled to receive compensation for the preparation of

this Application. Pettibone, 74 B.R. at 304.




                                                  8
 Case 16-26708        Doc 149     Filed 11/02/18 Entered 11/02/18 13:44:40             Desc Main
                                  Document      Page 11 of 15


         35.    Although the Court has discretion in reviewing a fee petition, it should exercise its

discretion with care and fairness in order to promote the goal of inducing competent and capable

attorneys to practice in the bankruptcy court. See Pettibone, 74 B.R. at 306. F&S has at all times

acted specifically in the best interests of the Estate. All services performed by F&S and all

expenses incurred were reasonable and necessary and for the benefit of the Trustee and the

bankruptcy Estate.

         36.    F&S has not entered into an agreement or understanding of any kind, expressed or

implied, with any entity to share in its compensation received or to be received by F&S for services

rendered to the Trustee in this case.



                                             NOTICE

         33.    F&S has provided at least twenty-one days’ notice of this Application to all parties

registered with CM/ECF in this case, including Debtor, Debtor’s counsel, and the Office of the

United States Trustee. Additionally, F&S has served this Application along with a Notice of

Hearing by U.S. mail on all creditors who have filed claims in this case.

         WHEREFORE, Figliulo & Silverman, P.C. respectfully requests that this Court enter an

order:

         (a)    Granting the relief requested in this Application;

         (b)    Granting F&S’s request to limit notice as set forth above and finding that the Notice
                of the Hearing on this Application was sufficient;

         (c)    Allowing F&S final compensation in the amount of $23,255.00 for the legal
                services to the Trustee between May 17, 2017 through October 15, 2018;

         (d)    Allowing final reimbursement of expenses in the amount of $0.00;




                                                  9
 Case 16-26708      Doc 149     Filed 11/02/18 Entered 11/02/18 13:44:40            Desc Main
                                Document      Page 12 of 15


       (e)    Authorizing and directing the Trustee to pay to F&S $23,255.00 as compensation
              for the legal services rendered to the Trustee, and reimbursement of expenses in the
              amount of $0.00 between May 17, 2017 through October 15, 2018; and

       (f)    Granting such other relief as this Court deems necessary or appropriate.



Dated: November 2, 2018                     Respectfully submitted,


                                            FIGLIULO & SILVERMAN, P.C.


                                            By: /s/ Michael K. Desmond
                                                Special Counsel to the Trustee



Michael K. Desmond (IL #6208809)
FIGLIULO & SILVERMAN, P.C.
Ten South LaSalle Street, Suite 3600
Chicago, Illinois 60603
(312) 251-4600




                                               10
 Case 16-26708        Doc 149     Filed 11/02/18 Entered 11/02/18 13:44:40             Desc Main
                                  Document      Page 13 of 15


                                 CERTIFICATE OF SERVICE

        The undersigned attorney states that on November 2, 2018 a copy of the attached
NOTICE of HEARING and FIRST AND FINAL APPLICATION FOR ALLOWANCE
AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
FIGLIULO & SILVERMAN, P.C. AS TRUSTEE’S COUNSEL will be served on all counsel
listed below in accordance with the General Order on Electronic Case Filing and subject to the
provisions of Fed. R. Civ. P. 5(b)(3), the Notice of Electronic Filing that is issued through the
court's Electronic Case Filing System will constitute service under Fed. R. Civ. P. 5(b)(2)(D) and
Fed. R. Crim. P. 49(b) as to all Filing Users in a case assigned to the court's Electronic Case
Filing System. And I hereby further certify that a copy of same was served upon all those named
on the Manual Service List below, including all creditors who filed claims, by depositing a copy
of same in the U.S. Mail before 5:00 p.m., proper postage prepaid.

                                                       /s/ Michael K. Desmond

Mailing Information for Case 16-26708

Electronic Mail Notice List – As of November 2, 2018

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

   •   Ernesto D Borges notice@billbusters.com, billbusters@iamthewolf.com;
       billbusters@ecf.inforuptcy.com;borgeser80263@notify.bestcase.com
   •   Michael K Desmond mdesmond@fslegal.com, dorisbay@fslegal.com
   •   Richard M. Fogel rfogel@foxrothschild.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
   •   Andrew J Maxwell maxwelllawchicago@yahoo.com, amaxwell@iq7technology.com;
       trustee@maxwellandpotts.com;marchfirst_trustee@hotmail.com
   •   Miriam R. Stein mstein@chuhak.com,
       dgeorge@chuhak.com;vjefferson@chuhak.com
   •   Steven B Towbin stowbin@foxrothschild.com, cknez@foxrothschild.com
   •   George Michael Vogl notice@billbusters.com,
       lwnotice@gmail.com;billbusters@ecf.inforuptcy.com;billbusters@iamthewolf.com
   •   Scott T Zale scott.zale@il.cslegal.com
   •   Daniel A Zazove dzazove@perkinscoie.com, docketchi@perkinscoie.com;daniel-
       zazove-4464@ecf.pacerpro.com;jessica-matamoros-0866@ecf.pacerpro.com




                                                 11
Case 16-26708      Doc 149       Filed 11/02/18 Entered 11/02/18 13:44:40      Desc Main
                                 Document      Page 14 of 15


                                 MANUAL SERVICE LIST
                                  Case Number: 16-26708

Bank of America, N.A.                         Harold & Jane Smith
7105 Corporate Dr.                            16809 Luella
Plano, TX 75024-4100                          South Holland, IL 60473-2622
                                              Claimant #6
JPMORGAN CHASE BANK, NA
C/O Codilis & Associates, P.C.                Illinois Department of Revenue
15W030 N. Frontage Rd. Ste 100                Bankruptcy Section
Burr Ridge, IL 60527-6921                     PO Box 64338
                                              Chicago, IL 60664
Miriam R. Stein, as Chapter 7 Trustee
30 S. Wacker Drive, Ste 2600                  Internal Revenue Service
Chicago, IL 60606-7512                        P.O. Box 7346
                                              Philadelphia, PA 19101-7346
Bank of America                               Claimant #1
Special Loan Servicing
Tampa, FL 33623-7123                          J.P. Morgan
                                              P.O. Box 24696
Blue Stallion Inc.                            Columbus, OH 43224-0696
23915 Ventura Blvd.
Calabasas, CA 91302-1445                      JMCP Corp.
Claimant #7                                   853 N. Elston Ave.
                                              Chicago, IL 60642-4102
California Franchise Tax Board                Claimant #2
Bankruptcy Section MS A340
PO Box 2952                                   Jung Jae Lee
Sacramento, CA 95812-2952                     c/o LimNexus c/o Lisa J. Yang
                                              1055 W. Seventh St., 28th Flr
Carl & Unalyn McCormick                       Los Angeles, CA 90017
20212 Mohawk Trail                            Claimant #3
Olympia Fields, IL 60461
Claimant #5                                   John L. Oberman Ltd.
                                              Def. Ben. Plan
Claus Dieckell                                415 E. Northwater #3005
c/o Milan Properties, LLC                     Chicago, IL 60611-5830
888 S. Disneyland Dr., Ste 101
Anaheim, CA 92802-1845                        Kara Cox
                                              923 W Webster Ave., Garden Apt
Donald Kooperman 2002 Rev Trust               Chicago, Il 60614-3617
12 Ridge Road
Highland Park, IL 60035-4337                  Letricia Cavanaugh
                                              509 S 6th 4th Floor
                                              Springfield, IL 62701-1809




                                            12
Case 16-26708       Doc 149       Filed 11/02/18 Entered 11/02/18 13:44:40     Desc Main
                                  Document      Page 15 of 15


                                               Michael C. Winter
Federal Street Corporation                     709 Central Ave.
c/o Von Behren and Hunter LLP                  Deerfield, IL 60015-4310
2041 Rosecrans Av., Ste 367
El Segundo, CA 90245-4795                      Michael Mininni
                                               1 S. Wacker Drive, Suite 350
Hermes Capital LLC                             Chicago, IL 60606-4616
2711 Centerville Rd., Suite 400
Wilmington, DE 19808                           Milan Properties, LLC
                                               888 Disneyland Dr., Suite 10
Phillip Shinn                                  Anaheim, CA 92802-1847
LimNexus LLP
1055 W. Seventh St., Suite 2800                Nina Winter
Los Angeles, CA 90017-2554                     917 Fountain View Dr
                                               Deerfield, IL 60015-4860
Steven H. Hersh
3115 Orange Brace                              Paula S. Kooperman Rev. Trust
Riverwoods, IL 60015-3727                      3 S. Robinwood Ct.
                                               Riverwoods, IL 60015-1605

Stuart A. Nudelman                             Travis R. Eagan
923 W. Webster                                 11030 Santa Monica Blvd., Ste 109
Chicago, IL 60614-3617                         Los Angeles, CA 90025-7553
Claimant #4
                                               Beckman Properties
The View Wilshire, LLC                         6604 Midnight Pass Rd.
853 N. Elston Av.                              Sarasota, FL 34242
Chicago, IL 60642-4102
                                               Bank of America
Thomas E Lombardi                              PO Box 961294
Adam G. Wentland                               Fort Worth TX 76161
Palmer, Lombardi & Donohue LLP
800 Wilshire Blvd., Suite 800                  Island House Association
Los Angeles, CA 90071-2612                     6150 Midnight Pass Rd
                                               Sarasota FL 34242
Judy Fishman
923 W. Webster                                 Dale & Linda Boedeker
Chicago, IL 60614                              5808 W Lake Drive
(Debtor 1)                                     West Bend WI 53095

                                               Bank of America, N.A.
                                               7105 Corporate Dr.
                                               Plano, TX 75024




                                             13
